


Exhibit 10.4

 

Execution Copy

 

OCTOBER 8, 2014

 

OM GROUP (UK) LIMITED

 

OM ASSET MANAGEMENT PLC

 

DEFERRED TAX ASSET DEED

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

DETERMINATION OF REALISED TAX BENEFIT

8

 

 

 

3.

INFORMATION; FINALIZATION OF SCHEDULES

9

 

 

 

4.

PAYMENTS

10

 

 

 

5.

TERMINATION

12

 

 

 

6.

RECONCILIATION

14

 

 

 

7.

CONDUCT OF AN ENQUIRY/CLAIM

15

 

 

 

8.

LATE PAYMENTS

16

 

 

 

9.

NOTICES

16

 

 

 

10.

ASSIGNMENT; AMENDMENTS; WAIVERS; AND SUCCESSORS

17

 

 

 

11.

ARBITRATION

18

 

 

 

12.

WITHHOLDING

20

 

 

 

13.

CONFIDENTIALITY

20

 

 

 

14.

NO JOINT VENTURE

20

 

 

 

15.

COUNTERPARTS

20

 

 

 

16.

ENTIRE DEED; NO THIRD-PARTY BENEFICIARIES

20

 

 

 

17.

GOVERNING LAW

21

 

 

 

18.

SEVERANCE

21

 

 

 

19.

REMEDIES

21

 

 

 

20.

FURTHER ASSURANCES

22

 

i

--------------------------------------------------------------------------------


 

This DEFERRED TAX ASSET DEED is made on October 8, 2014

 

BETWEEN:

 

(1)                                OM GROUP (UK) LIMITED a company incorporated
and registered in England and Wales with company number 3591572 whose registered
office is at 5th Floor, Millennium Bridge House, 2 Lambeth Hill, London EC4V 4GG
(together with its successors and permitted assigns, “OMGUK”); and

 

(2)                                OM ASSET MANAGEMENT PLC a company
incorporated and registered in England and Wales with company number 09062478
whose registered office is at 5th Floor, Millennium Bridge House, 2 Lambeth
Hill, London EC4V 4GG (together with its successors and permitted assigns,
“OMAM”).

 

WHEREAS

 

(A)                              As at the date of this deed, OMGUK beneficially
owns all of the issued share capital of OMAM. Each of OMGUK and OMAM is a party
to the Shareholder Agreement.

 

(B)                              On June 30, 2014, OMAM filed the Registration
Statement pursuant to which OMGUK will offer for sale to the public a certain
number of its ordinary shares of OMAM.

 

(C)                              Immediately following the closing of the IPO,
the OMAM Subsidiaries expect to have, and to be able to utilise, the Pre-IPO Tax
Assets.

 

(D)                              Utilisation of the Pre-IPO Tax Assets is
expected to reduce the OMAM Subsidiaries’ liability for Taxes in respect of
Post-IPO Tax Periods.

 

(E)                               In connection with the IPO and pursuant to the
Shareholder Agreement, the parties will enter into this Deed in order to make
certain arrangements with respect to the effect of the Pre-IPO Tax Assets on the
reported liability for Taxes of the OMAM Subsidiaries in respect of Post-IPO Tax
Periods.

 

(F)                                It is intended that the provisions of this
Deed will not result in duplicative payment of any amount (including interest)
required under this Deed. It is also intended that the provisions of this Deed
provide that an amount equal to 100% of the Realised Tax Benefits for all
Subject Taxable Years on or before the Tax Benefit Termination Date shall be
paid to OMGUK pursuant to this Deed.

 

IT IS AGREED as follows:

 

1.                                      DEFINITIONS

 

1.1                               As used in this Deed, the terms set forth in
this clause 1 shall have the following meanings:

 

“2019 Termination Date” means 31 December 2019.

 

“Advisory Firm” means an independent law or accounting firm that is nationally
recognised as being expert in Tax matters.

 

“Adjustment Amount” is defined in clause 4.4.

 

“Amended Tax Benefit Schedule” is defined in clause 2.5(d).

 

“Amended Termination Amount” is defined in clause 5.9

 

--------------------------------------------------------------------------------


 

“Amended Termination Schedule” is defined in clause 5.8

 

“Business Day” means any day except (i) a Saturday, (ii) a Sunday, (iii) any day
on which the principal office of OMGUK or OMAM is not open for business, and
(iv) any other day on which commercial banks in the United Kingdom or New York,
USA are authorized or obligated by law or executive order to close.

 

“Change of Control” means Old Mutual plc ceasing to beneficially own, directly
or indirectly, more than 50% of the ordinary share capital of OMAM, the common
stock of OMUSH or the assets of OMUSH.

 

“Change of Control Termination Date” means a Tax Benefit Termination Date within
limb (b) of that definition.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder.

 

“Cumulative Actual Tax Liability” means, as of the end of any Subject Taxable
Year, the cumulative liability of the relevant OMAM Subsidiary for Taxes in
respect of all Post-IPO Tax Periods, subject to any adjustment as contemplated
in the definition of Realised Tax Benefit.

 

“Cumulative Hypothetical Tax Liability” means, as of the end of any Subject
Taxable Year, the cumulative liability of the relevant OMAM Subsidiary for Taxes
in respect of all Post-IPO Tax Periods, applying the applicable Tax rates for
each Tax period, and using the same methods, elections, conventions and similar
practices used on the relevant Tax Return of the relevant OMAM Subsidiary for
each applicable Tax Period, but assuming that there were no Pre-IPO Tax Assets.

 

“Deed” means this deferred tax asset deed.

 

“Deed Termination Date” means the first the date on which all payments due and
payable hereunder have been paid and the statute of limitations with respect to
all Subject Taxable Years in which Realised Tax Benefits accrued or the amount
of the Pre-IPO Tax Assets was relevant, inclusive of tax years subsequent to the
Tax Benefit Termination Date, has expired.

 

“Default Rate” means LIBOR plus 300 basis points.

 

“Determination” shall have the meaning ascribed to such term in clause
1313(a) of the Code or similar provision of state, local and non-United States
Tax law, as applicable, or any other event (including the execution of a
Form 870-AD) that finally and conclusively establishes the amount of any
liability for Tax or the amount of the Pre-IPO Tax Assets.  A Determination
shall include the expiration of all periods of limitations relating to the
assessment of Tax for a Taxable Year.

 

“Dispute” is defined in clause 11.1.

 

“Elected Change of Control Termination Date” is defined in clause 5.4.

 

“Enquiry/Claim” means any audit, enquiry, investigation, assessment, adjustment
or claim by any Taxing Authority in relation to, or which may be relevant in any
material way to, the determination or calculation of the Pre-IPO Tax Assets or
Realised Tax Benefits.

 

“Expert” is defined in clause 6.1.

 

2

--------------------------------------------------------------------------------


 

“Fund” means any pooled investment vehicle for which any Subsidiary of OMAM,
directly or indirectly, provides any investment advisory or sub-advisory
services, or serves as the general partner, managing member or in any similar
capacity (including any master or feeder fund, parallel fund or other alternate
investment vehicle or third party co-investment vehicle).

 

“Indebtedness” means as of any time, without duplication, the outstanding
principal amount of, accrued and unpaid interest on, and other payment
obligations (including any prepayment premiums, “breakage costs”, redemption
fees, out-of-pocket costs and expenses, penalties and other obligations payable)
arising under, any obligations of OMAM consisting of (i) indebtedness for
borrowed money or indebtedness issued in substitution or exchange for borrowed
money or extensions of credit, (ii) amounts owing as deferred purchase price for
property or services (including obligations under capitalized leases (as
determined in accordance with GAAP, applied on a consistent basis) but excluding
any trade payables and accrued expenses arising in the ordinary course of
business), (iii) indebtedness evidenced by any note, bond, debenture or other
debt security, in each case, as of such time, (iv) obligations for the
reimbursement of any obligor on any letter of credit to the extent such letter
of credit has been drawn upon, (v) any liabilities associated with derivative or
other hedging contracts (valued at the termination cost thereof), and
(vi) obligations in the nature of guarantees of the obligations of other Persons
of the type referred to in clauses (i) through (v) above as of such time. 
Notwithstanding the foregoing, “Indebtedness” shall not include (x) any undrawn
letters of credit, (y) any Indebtedness among OMAM and its Subsidiaries on the
one hand, and OM plc and its Subsidiaries, on the other hand or (z) any
inter-company Indebtedness between OMAM and its Subsidiaries.

 

“IPO” means the initial public offering of ordinary shares of OMAM referred to
in Recital (B) of this Deed.

 

“LCIA Court” is defined in clause 11.2.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, as published by Reuters (or other commercially
available source providing quotations of LIBOR) for London interbank offered
rates for U.S. dollar deposits for such month (or portion thereof).

 

“OMAM Subsidiaries” collectively means OMAM US and its Subsidiaries, and
individually means any of OMAM US or any of the Subsidiaries of OMAM US.

 

“OMAM US” means OMAM US, Inc.

 

“OMUSH” means Old Mutual (US) Holdings Inc., a company incorporated under the
laws of the State of Delaware.

 

“Payment on Account” is defined in clause 4.2.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other business entity and any trust,
unincorporated organization or political subdivision thereof.

 

“Post-IPO Tax Period” shall mean a Taxable Year of the OMAM Subsidiaries
beginning on the day immediately following the closing date of the IPO.  In the
case of a Straddle Period, the portion of such Taxable Year beginning on the day
immediately following the closing date of the IPO shall be deemed to be a
Post-IPO Tax Period.

 

3

--------------------------------------------------------------------------------


 

“Pre-IPO Tax Assets” means, in each of cases (i) to (iii) below, with respect to
the Pre-IPO Tax Periods, (i) the aggregate interest expense deductions of the
OMAM Subsidiaries that have been disallowed pursuant to section 163(j) of the
Code; (ii) the aggregate U.S. federal net operating losses and net operating
loss carryovers of any of the OMAM Subsidiaries; (iii) the foreign tax credits
of the OMAM Subsidiaries relating to Rogge Global Partners plc; and (iv) without
duplication, the tax benefits of the book amortization reflected on OMAM’s
financial statements for the expense related to share awards for periods ending
before or on the closing date of the IPO, with such tax benefits treated as
realized upon the vesting of the shares with respect to the grant that gave rise
to such amortization.  The share awards and the amortization thereof to the date
hereto will be set forth in a letter from OMAM to OMGUK on or about the date
hereof         .

 

“Pre-IPO Tax Period” shall mean a Taxable Year of the OMAM Subsidiaries
beginning before the closing date of the IPO.  In the case of a Straddle Period,
the portion of such Taxable Year ending on (and including) the closing date of
the IPO shall be deemed to be a Pre-IPO Tax Period.

 

“Realised Tax Benefit” means, as of the end of a Subject Taxable Year with
respect to any OMAM Subsidiary, the excess (if any) of (i) the Cumulative
Hypothetical Tax Liability (as of such time) over (ii) the sum of (A) the
Cumulative Actual Tax Liability (as of such time) and (B) the aggregate amount
of payments previously made pursuant to this Deed in respect of the Realised Tax
Benefit of such OMAM Subsidiary as of such time, provided that if, as of such
time, there is an unresolved claim, proposed adjustment or similar item by a
Taxing Authority that, if the Taxing Authority prevailed, would decrease the
Realised Tax Benefit or increase the Cumulative Actual Tax Liability,
representatives of OMGUK and OMAM shall consult with each other in good faith to
determine the appropriate assumptions to use with respect to calculating the
Realised Tax Benefit or Cumulative Actual Tax Liability, as applicable, for the
relevant affected Subject Taxable Year; provided that, to the extent reasonable
and consistent with applicable law, the parties hereto intend that the Realised
Tax Benefit and/or Cumulative Actual Tax Liability, as applicable, will
generally be calculated in a manner consistent with any previously-filed Tax
Returns or with any Tax Returns to be filed in accordance with the provisions of
Section 3.2 hereof and, in the event that the parties hereto cannot agree, the
Realised Tax Benefit and Cumulative Actual Tax Liability shall be calculated in
accordance with such Tax Returns as filed.

 

“Reconciliation Dispute” has the meaning set forth in clause 6.1.

 

“Reconciliation Procedures” means those procedures set forth in clause 6.

 

“Registration Statement” means the registration statement on Form S-1 filed by
OMAM with the U.S. Securities and Exchange Commission in connection with the
IPO, as such registration statement may be amended from time to time.

 

“Schedule” means any Tax Benefit Schedule, Amended Tax Benefit Schedule or
Termination Schedule.

 

“Schedule Delivery Date” means, in respect of a Taxable Year of OMAM US and any
Subsidiaries of OMAM US, 30 November in the year following the end of such
Taxable Year.

 

“Senior Obligations” is defined in clause 8.1.

 

“Shareholder Agreement” means the shareholder agreement entered into, or to be
entered into, by OMGUK, OMAM and Old Mutual plc in connection with the IPO.

 

4

--------------------------------------------------------------------------------


 

“Straddle Period” means a Subject Taxable Year of the OMAM Subsidiaries in which
the closing date of the IPO occurs.

 

“Subject Taxable Years” means, in relation to the relevant Schedule Delivery
Date, the relevant federal Taxable Year of OMAM US and its consolidated
Subsidiaries, the relevant state Taxable Year of OMAM US and any Subsidiary with
which OMAM US files a consolidated, combined, unitary or other Tax Return, and
any federal or state Taxable Year of any non-consolidated OMAM Subsidiary ending
within, or with, the consolidated federal Taxable Year of OMAM US.

 

“Subsidiaries” means with respect to any Person, (i) a corporation of which such
Person owns stock that possesses at least 80% of the total voting power of the
stock of such corporation, and has a value equal to at least 80% of the total
value of the stock of such corporation or (ii) a corporation with which such
Person files a combined, consolidated, unitary or similar Tax Return.

 

“Takeover” means a Change of Control which arises as a result of a single Person
acquiring a holding of more than 50% of the ordinary share capital of OMAM.

 

“Tax” or “Taxes” means any and all U.S. federal, state, local and foreign tax,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or on an alternative basis, and any
interest or penalties related to such tax.

 

“Tax Benefit Schedule” is defined in clause 2.2.

 

“Tax Benefit Termination Date” means:

 

(a)                                 an Elected Change of Control Termination
Date; or

 

(b)                                 if an Elected Change of Control Termination
Date has not occurred, the later of:

 

(i)                                     the 2019 Termination Date; and

 

(ii)                                  31 December in the calendar year in which
a Change of Control first occurs.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Taxable Year” means a Taxable year of an OMAM Subsidiary as defined in clause
441(b) of the Code or any comparable section of state, local or non-United
States Tax law, as applicable (and therefore may include a period of less than
12 months for which a Tax Return is prepared).

 

“Taxing Authority” means any domestic, non-United States, federal, national,
state, county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
Taxing authority or any other authority exercising Tax regulatory authority.

 

“Termination Amount” means an amount equal to the present value, discounted at
the Termination Rate, of all amounts that would be required to be paid by OMAM
to OMGUK pursuant to clause 4 of this Deed on the dates stipulated in that
clause (disregarding the effect

 

5

--------------------------------------------------------------------------------


 

of clause 5.1 of this Deed) beginning from the day immediately following the Tax
Benefit Termination Date and applying the Valuation Assumptions.

 

“Termination Adjustment Amount” is defined in clause 5.9.

 

“Termination Rate” means an interest rate equal to the sum of the following:
(i) the five year U.S. Treasury Rate at the applicable Tax Benefit Termination
Date; (ii) the swap rate applicable to a counterparty with a credit rating of
BBB+ from Standard & Poors (or equivalent rating from an internationally
recognized rating agency) swapping 3-month LIBOR at such Tax Benefit Termination
Date into a five year fixed rate; and (iii) 55 basis points.

 

“Termination Schedule” is defined in clause 5.2.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“True-Up Payment” is defined in clause 4.3.

 

“Valuation Assumptions” means the following assumptions:

 

(a)                                 The taxable income, profits and gains
(before deductions for interest expense and net operating losses) of each OMAM
Subsidiary (1) for the first Subject Taxable Year after the Tax Benefit
Termination Date will equal the average of its taxable income, profits and gains
(before deductions for interest expense and net operating losses) in each
relevant Subject Taxable Year from the day immediately following the closing
date of the IPO to the Tax Benefit Termination Date; and (2) for each Taxable
Year subsequent to the Tax Benefit Termination Date shall grow by the compounded
annual growth rate of income profits and gains for that OMAM Subsidiary for each
of the Subject Taxable years ending between the day immediately following the
closing date of the IPO and the Tax Benefit Termination Date over such average
each year.

 

(b)                                 the post-IPO component of interest expense
in each Subject Taxable Year after the Tax Benefit Termination Date will equal
the average annual post-IPO component of interest expense in each relevant
Subject Taxable Year from the day immediately following the closing date of the
IPO to the Tax Benefit Termination Date (and will remain constant);

 

(c)                                  the projected total interest expense for a
Subject Taxable Year after the Tax Benefit Termination Date will be based on the
average of the following ratio with respect to each Subject Taxable Year prior
to the Tax Benefit Termination Date: total interest expense permitted under
section 163(j) of the Code to taxable income before taking interest and net
operating loss deductions into account.

 

(d)                                 all Tax laws and Tax rates in force as at
the Tax Benefit Termination Date remain in effect, provided that any Tax laws
enacted but not yet in force as at the Tax Benefit Termination Date shall be
taken into account with effect from the date on which such laws come into force.

 

1.2                              In this Deed (except where the context
otherwise requires).

 

(a)                                 any reference to a clause is to the relevant
clause of this Deed and any reference to a sub-clause is to the relevant
sub-clause of the clause in which it appears;

 

6

--------------------------------------------------------------------------------


 

(b)                                 the table of contents, and clause, schedule
and paragraph headings are included for convenience only and shall not affect
the interpretation of this Deed;

 

(c)                                  use of the singular includes the plural and
vice versa;

 

(d)                                 use of any gender includes the other
genders;

 

(e)                                  any reference to “Persons” includes natural
persons, firms, partnerships, companies, corporations, associations,
organisations, governments, states, governmental or state agencies, foundations
and trusts (in each case whether or not having separate legal personality and
irrespective of the jurisdiction in or under the law of which it was
incorporated or exists);

 

(f)                                   a reference to a “party” is a reference to
a party to this Deed and, subject to clause 10, a reference to a “party”
includes a reference to that party’s successors in title and permitted
transferees (if any);

 

(g)                                  if a period of time is specified and it
dates from a given day or the day of an act or event, it shall be calculated
exclusive of that day;

 

(h)                                 if a party must do something on a given day,
they must do it by 5:00pm on that day (unless this Deed expressly states
otherwise).  If they do the thing after 5.00pm on a day they are treated as not
having done it until the next day.  A reference to a time of day is a reference
to London time;

 

(i)                                     a reference to “writing” does not
include email;

 

(j)                                    a reference to a statute or statutory
provision is a reference to that statute or statutory provision and to all
orders, regulations, instruments or other subordinate legislation made under the
relevant statute;

 

(k)                                 any reference to a statute, statutory
provision, subordinate legislation, code or guideline (“legislation”) is a
reference to such legislation as amended and in force from time to time and to
any legislation which re-enacts, rewrites or consolidates (with or without
modification) any such legislation;

 

(l)                                     a reference to a governmental authority
includes any successor to that governmental authority;

 

(m)                             any reference to an English legal term for any
action, remedy, method of judicial proceeding, legal document, legal status,
court, official or any legal concept or thing shall, in respect of any
jurisdiction other than England, be deemed to include a reference to what most
nearly approximates in that jurisdiction to the English legal term;

 

(n)                                 the ejusdem generis rule shall not apply and
accordingly general words introduced by the word “other” or any similar word, or
followed by the words “including”, “includes”, “include”, “in particular” or any
similar words, shall not be given a restricted meaning because they are preceded
or followed by more specific words;

 

(o)                                 any reference to another document or any
provisions of that document shall be construed as a reference to it as it is in
force for the time being and as amended in accordance with the terms of the
document or, as the case may be, with the agreement of the relevant parties or
the consent of a specified party;

 

7

--------------------------------------------------------------------------------


 

(p)                                 It is the intention of the parties hereto
that every covenant, term and provision of the Deed shall be construed simply
according to its fair meaning and not strictly for or against any party, it
being understood and agreed that the parties to this Deed are sophisticated and
have had adequate opportunity and means to retain counsel to represent their
respective interests and to otherwise negotiate the terms and provisions of this
Deed.  Accordingly, the parties hereby waive, to the fullest extent permitted by
applicable law, the benefit of any applicable law that would require that in
cases of uncertainty, the language of a contract should be strictly construed
against, or most strongly construed against, the party who drafted such
language.

 

2.                                      DETERMINATION OF REALISED TAX BENEFIT

 

2.1                               OMAM shall use all reasonable efforts to cause
the OMAM Subsidiaries to claim, to the fullest extent permitted by applicable
law, the benefit of the Pre-IPO Tax Assets in order to reduce the amount of
Taxes that the OMAM Subsidiaries would otherwise be required to pay, and the
Pre-IPO Tax Assets shall be utilised in the order and priority set forth in
applicable law, but this clause 2.1 shall not require OMAM to cause the OMAM
Subsidiaries to utilise the Pre-IPO Tax Assets in priority to any other Tax
attributes.

 

2.2                              Subject to clause 2.3, on each Schedule
Delivery Date, OMAM shall provide to OMGUK:

 

(a)                                 a schedule (a “Tax Benefit Schedule”) in the
format set out in Schedule 1 showing in reasonable detail:

 

(i)                                     the calculation of the Realised Tax
Benefit for each OMAM Subsidiary for each relevant Subject Taxable Year;

 

(ii)                                  the amount of any Payments on Account
previously paid in respect of the relevant Subject Taxable Year pursuant to
clause 4.2; and

 

(iii)                               where relevant, any Adjustment Amount; and

 

(b)                                 all supporting information (including
working papers and valuation reports) reasonably necessary to support the
calculation of the amounts set forth on the Tax Benefit Schedule.

 

2.3                               In calculating the Realised Tax Benefit in
respect of the Straddle Period:

 

(a)                                 the relevant Subject Taxable Year shall on a
notional basis be split into two periods, one beginning before, and ending
immediately on (and including) the closing date of the IPO and the second
beginning on the day immediately following the closing date of the IPO;

 

(b)                                 the Realised Tax Benefit in respect of the
relevant Subject Taxable Year will be allocated between the portion of the
Straddle Period ending on and including the closing date of the IPO and the
portion beginning on the day immediately following the closing date of the IPO
on the basis of the number of days in each period, with the Realised Tax Benefit
attributable to the latter period being included for the purposes of clause
2.2(a)(i) above; and

 

(c)                                  the relevant Tax Benefit Schedule should
include adequate details of any division process referred to in clause
2.3(b) above.

 

8

--------------------------------------------------------------------------------

 

2.4                               A Tax Benefit Schedule provided in accordance
with clause 2.2 shall be amended from time to time by OMAM (such amended Tax
Benefit Schedule, an “Amended Tax Benefit Schedule”):

 

(a)                                 in connection with a Determination affecting
such Schedule;

 

(b)                                 to correct inaccuracies in the Schedule;

 

(c)                                  to comply with the Expert’s determination
under the Reconciliation Procedures or any award under clause 11.2;

 

(d)                                 to reflect a change (relative to the amounts
in the original Tax Benefit Schedule) in the Realised Tax Benefit for a Subject
Taxable Year attributable to an amendment to a Tax Return filed for a relevant
Subject Taxable Year; or

 

(e)                                  to take into account the effect of any
Determination with respect to an unresolved claim, proposed claim or similar
item by a Taxing Authority originally taken into account in computing the
Realised Tax Benefit.

 

2.5                               OMAM shall provide any Amended Tax Benefit
Schedule to OMGUK as soon as practicable and in any event within 30 Business
Days of the occurrence of an event referred to in clauses (a) to (e) of clause
2.4, and any such Amended Tax Benefit Schedule shall be subject to the approval
procedures described in clause 3.3.

 

2.6                               OMAM shall also amend a Tax Benefit Schedule
at the request of OMGUK to reflect any of the events noted in clause 2.4 and in
accordance with the procedures set forth in clause 2.5.

 

3.                                      INFORMATION; FINALIZATION OF SCHEDULES

 

3.1                               Within 30 Business Days following the closing
date of the IPO, and within 30 Business Days following the start of each federal
Taxable Year of OMAM US thereafter, OMAM shall provide a schedule to OMGUK
describing in reasonable detail: (i) the estimated Realised Tax Benefit of each
OMAM Subsidiary in respect of its current Subject Taxable Year; and (ii) the
estimated payments to be made by OMAM to OMGUK pursuant to clause 4.2 in respect
thereof.

 

3.2                               The parties shall procure that:

 

(a)                                 OMAM shall provide to OMGUK drafts of any
Tax Returns of the OMAM Subsidiaries (together with any related information)
that are relevant to the calculation of Realised Tax Benefit in respect of a
Subject Taxable Year for comment at least twenty (20) Business Days before the
due date for the filing thereof (taking into account applicable extensions);

 

(b)                                 OMGUK shall provide comments on such draft
Tax Returns relevant to the determination of the Realised Tax Benefit for the
relevant Subject Taxable Year within eight (8) Business Days of receiving such
draft Tax Returns and related information, if any, from OMAM;

 

(c)                                  OMAM shall provide to OMGUK a revised draft
of the relevant Tax Returns referenced in subclause 3.2(a) (together with any
related information) above at least ten (10) Business Days before the due date
for filing thereof, and such drafts shall take into account and reflect OMGUK’s
reasonable comments in relation to such Tax Returns to the extent relevant to
the determination of the Realised Tax Benefit for the relevant Subject Taxable
Year;

 

9

--------------------------------------------------------------------------------


 

(d)                                 OMGUK shall provide any final comments in
relation to the revised drafts of such Tax Returns and related information (if
any) to the extent relevant to the determination of the Realised Tax Benefit for
the relevant Subject Taxable Year no later than five (5) days prior to the due
date for filing thereof (taking into account applicable extensions); and

 

(e)                                  OMGUK’s reasonable comments in relation to
such revised draft Tax Returns, to the extent relevant to the determination of
the Realised Tax Benefit for the relevant Subject Taxable Year shall be taken
into account or reflected in the Tax Return as filed by OMAM or the relevant
OMAM Subsidiary, as applicable.

 

3.3                               Whenever OMAM delivers to OMGUK a Schedule
pursuant to this Deed or makes a payment based on an estimate of payments due,
OMAM shall also:

 

(a)                                 deliver to OMGUK schedules, valuation
reports, if any, and working papers providing reasonable detail regarding the
preparation of the Schedule and an Advisory Firm report, in form and substance
reasonably satisfactory to OMGUK, if requested by OMGUK, related to such
Schedule (the cost and expense of which shall be borne equally by OMGUK and
OMAM); and

 

(b)                                 allow OMGUK reasonable access to the
appropriate representatives at each relevant OMAM Subsidiary and at the Advisory
Firm in connection with a review of such Schedule. OMGUK will have 15 Business
Days after receiving the relevant Schedule to provide OMAM with a notice of
objection in relation to such Schedule made in good faith. If the parties, for
any reason, are unable to successfully resolve the issues raised in any notice
within 30 Business Days of receipt by OMAM of such notice then the
Reconciliation Procedures shall be applied.

 

(c)                                  In connection with a payment based on an
estimate, OMAM shall deliver to OMGUK reasonable details, including working
papers, related to the calculation of the estimate and reasonable access to the
appropriate representatives at OMAM and at each OMAM Subsidiary that prepared
the estimate.

 

3.4                               In addition to the obligations in clauses 3.1,
3.2, and 3.3 OMAM will, and will procure that the other OMAM Subsidiaries will,
on an ongoing basis, promptly provide OMGUK with all information it reasonably
requests which may be materially relevant to calculating the amount and
utilisation of the Pre-IPO Tax Assets.

 

3.5                               For the avoidance of doubt, the policies and
procedures adopted by the board of directors of OMAM shall apply to the
activities of OMAM and the OMAM Subsidiaries hereunder until the Majority Holder
Date (as defined in the Shareholder Agreement).

 

4.                                      PAYMENTS

 

4.1                               Subject to clauses 4.2 and 4.3, OMAM shall for
no consideration annually pay OMGUK amounts equal to the amount of Realised Tax
Benefits in respect of each Subject Taxable Year as calculated under this Deed. 
The Realised Tax Benefits shall be identified in a Tax Benefit Schedule or
Amended Tax Benefit Schedule within 10 Business Days of the date upon which the
relevant Tax Benefit Schedule or Amended Tax Benefit Schedule (as applicable)
becomes final as regards the Realised Tax Benefit in question in accordance with
clauses 3.3 and 6.

 

4.2                               OMAM will make installment payments (each a
“Payment on Account”) of the anticipated Realised Tax Benefit in respect of each
relevant Subject Taxable Year to OMGUK on 15 March, 15 June, 15 September and 15
December in that Subject Taxable Year.  The first such

 

10

--------------------------------------------------------------------------------


 

payment shall be made on the later of December 15, 2014 and 30 calendar days
following the closing of the IPO, in respect of the Subject Taxable Year that
includes the first Post-IPO Tax Period.  Each such Payment on Account will be
equal to the estimated accrued amount of the Realised Tax Benefits in respect of
the Subject Taxable Year as to which the next Schedule Delivery Date relates as
at those dates, such estimation being based on the most recent forecast for that
Subject Taxable Year.

 

4.3                               To the extent the payment required under
clause 4.1 has not yet been made in respect of any relevant Subject Taxable
Year, as of November 30, 2015, and each November 30 thereafter, OMAM, utilizing
such information as it reasonably possesses as of such date (including the
amounts set forth on the Tax Return for the immediately preceding Subject
Taxable Year, if such Tax Return has been filed or substantially prepared as of
such date), shall make a payment to OMGUK equal to the excess of the Realised
Tax Benefit in respect of the immediately preceding Subject Taxable Year over
the aggregate of the payments previously made under clause 4.2 in respect of
such Subject Taxable Year (the “True-Up Payment”).  Any such True-Up Payment
shall be treated as reducing OMAM’s liability to make payment to OMGUK under
clause 4.1 above to the extent that such payment relates to the Realised Tax
Benefits identified in the relevant Schedule.

 

4.4                               Subject to clause 4.6 and 4.7, if:

 

(a)                                 a Tax Benefit Schedule indicates that the
cumulative Payments on Account made pursuant to clause 4.2 and True-Up Payments
made pursuant to clause 4.3 (if any) in relation to the relevant Subject Taxable
Years exceed (or are less than) the Realised Tax Benefits in relation to the
Subject Taxable Years; or

 

(b)                                 an Amended Tax Benefit Schedule indicates
that any amounts paid to OMGUK pursuant to clause 4.1 above were in excess of
(or were less than) the Realised Tax Benefits for the relevant Subject Taxable
Years,

 

the amount of the difference (the “Adjustment Amount”) shall be itemised in the
relevant Schedule and set off against and reduce, or serve as an additional
amount, and increase, any future payments that would otherwise be due to be paid
by OMAM to OMGUK under this Deed until the Adjustment Amount has been exhausted
through set-off or application in this manner.

 

4.5                               If OMAM reasonably expects that a reduction of
the next following payment due from it to OMGUK pursuant to clause 4.1, 4.2 or
4.3 of this Deed will not be sufficient to exhaust any Adjustment Amount in the
manner referred to in clause 4.4, and if an OMAM Subsidiary has a liability to
make a payment of Tax to a relevant Taxing Authority as a result of a
Determination that a Pre-IPO Tax Asset is unavailable (or available in a reduced
amount), then, subject to the immediately following sentence, OMGUK will repay
to OMAM the amount of the excess Adjustment Amount up to the amount of the
relevant liability to Tax no later than 10 Business Days before the date on
which the relevant OMAM Subsidiary must account for the tax to the relevant
Taxing Authority.  In no event shall OMGUK be required pursuant to this clause
4.5 to pay to OMAM an amount in excess of the net cumulative payments it had
received pursuant to clause 4 prior to the date such payment is requested; any
amount requested in excess of the limitation in the immediately preceding clause
shall instead constitute an Adjustment Amount and will be credited against
future payments to OMGUK in the manner set forth in clause 4.4.

 

4.6                               If OMAM reasonably expects that a reduction of
all future payments due from OMAM to OMGUK pursuant to this Deed will be
insufficient to exhaust any Adjustment Amounts, a refund of the shortfall will
then be made by OMGUK to OMAM within 10 Business Days of the parties agreeing in
writing that this expectation is reasonable and that the terms of this

 

11

--------------------------------------------------------------------------------


 

clause shall operate; provided that in no event shall OMGUK be required pursuant
to this clause 4.6 to pay to OMAM an amount in excess of the cumulative payments
it had received pursuant to this clause 4 prior to the date such payment is
requested;

 

4.7                               Each payment made pursuant to this Deed shall
be made by wire transfer of immediately available funds to a bank account of
OMGUK or OMAM (as applicable) previously designated by the relevant party.

 

5.                                      TERMINATION

 

5.1                               OMAM will not be required to make any payment
to OMGUK pursuant to clause 4.1 of this Deed in respect of any Realised Tax
Benefits accruing or arising after the Tax Benefit Termination Date.

 

5.2                               In the event that the Tax Benefit Termination
Date referred to in clause 5.1 above is the 2019 Termination Date, OMAM shall
pay OMGUK an amount equal to a reasonable estimate of the Termination Amount as
at the 2019 Termination Date within 30 Business Days following that date.

 

5.3                               In the event of a Change of Control which
occurs after the 2019 Termination Date:

 

(a)                                 if the Change of Control is the result of a
Takeover, OMAM shall pay OMGUK on the date of the Change of Control an amount
equal to the aggregate of:

 

(i)                                   a reasonable estimate of all Payments due
under clause 4 of this Deed in respect of the Subject Taxable Year in which the
Change of Control occurs (or which would have been due but for this clause 5);
and

 

(ii)                                a reasonable estimate of the Termination
Amount as calculated from the Change of Control Termination Date; and

 

(b)                                 if the Change of Control does not result
from a Takeover, OMAM shall pay OMGUK within 30 Business Days following the date
of the Change of Control an amount equal to the aggregate of:

 

(i)                                   a reasonable estimate of all Payments due
under clause 4 of this Deed in respect of the Subject Taxable Year in which the
Change of Control occurs (or which would have been due but for this clause 5);
and

 

(ii)                                a reasonable estimate of the Termination
Amount as calculated from the Change of Control Termination Date.

 

5.4                               In the event that a Change of Control is the
result of a Takeover which occurs prior to the 2019 Termination Date, OMGUK may
elect, at its sole discretion and by written notice to OMAM, to treat 31
December of the year in which the Change of Control occurs as a Change of
Control Termination Date (an “Elected Change of Control Termination Date”), in
which case OMAM shall pay OMGUK on the date of the Change of Control an amount
equal to the aggregate of:

 

12

--------------------------------------------------------------------------------


 

(a)                                 a reasonable estimate of all Payments due
under clause 4 of this Deed in respect of the Subject Taxable Year in which the
Change of Control occurs (or which would have been due but for this clause 5);
and

 

(b)                                 a reasonable estimate of the Termination
Amount as calculated from the Change of Control Termination Date.

 

5.5                               On the Schedule Delivery Date next following
the Tax Benefit Termination Date:

 

(a)                                 OMAM will provide a Tax Benefit Schedule in
respect of the relevant Subject Taxable Years to OMGUK in accordance with the
normal procedures set out in clause 2.2; and

 

(b)                                 OMAM will provide a schedule to OMGUK
showing in reasonable detail the calculation of the Termination Amount (the
“Termination Schedule”) in the format set out in Schedule 2.

 

5.6                               If the Termination Amount exceeds the
estimated Termination Amount determined in accordance with clauses 5.2, 5.3 or
5.4 above, OMAM shall pay OMGUK an amount equal to the excess within 10 Business
Days of the date upon which the Termination Schedule becomes final in accordance
with clauses 3.3 and 6.

 

5.7                               If the Termination Amount is less than the
estimated Termination Amount determined in accordance with clauses 5.2, 5.3 or
5.4 above, OMGUK shall pay OMAM an amount equal to the difference within 10
Business Days of the date upon which the Termination Schedule becomes final in
accordance with clauses 3.3 and 6.

 

5.8                               A Termination Schedule provided in accordance
with clause 5.5 may be amended from time to time by OMAM (such amended schedule,
an “Amended Termination Schedule”):

 

(a)                                 to correct inaccuracies in the Amended
Termination Schedule;

 

(b)                                 to comply with the Expert’s determination
under the Reconciliation Procedures or any award under clause 11.2;

 

(c)                                  to reflect an increase or decrease in the
rate of tax that was used to initially calculate the Termination Amount, subject
to the provisions of clause 5.12 and 5.13 below; or

 

(d)                                 to take into account the effect of any
Determination by a Taxing Authority affecting the computation of the Termination
Amount, subject to the provisions of clause 5.13 below.

 

5.9                               OMAM shall provide an Amended Termination
Schedule to OMGUK as soon as practicable and in any event within thirty (30)
Business Days of the occurrence of an event referred to in clauses (a) through
(d) of clause 5.8, and such Amended Termination Schedule shall be subject to the
approval procedures described in clause 3.3.

 

5.10                        OMAM shall also amend a Termination Schedule at the
request of OMGUK to reflect any of the events noted in clause 5.8 and in
accordance with the procedures set forth in clause 5.9.

 

5.11                        Subject to clause 5.13, if:

 

(a)                                 an Amended Termination Schedule indicates
that the aggregate amounts paid to OMGUK pursuant to clauses 5.2 through 5.7
above were in excess of (or were less

 

13

--------------------------------------------------------------------------------


 

than) the Termination Amount as reflected on the Amended Termination
Schedule(the “Amended Termination Amount”), then

 

(b)                                 the amount of the difference (the
“Termination Adjustment Amount”) shall be paid by OMGUK to OMAM, or by OMAM to
OMGUK, as applicable, within 10 Business Days of the date upon which the Amended
Termination Schedule becomes final in accordance with clauses 3.3 and 6.

 

5.12                        In the case of an increase or decrease in the rate
of tax from the rate that was used pursuant to the Valuation Assumptions to
initially calculate the Termination Amount, the Amended Termination Amount shall
be calculated by amending the Valuation Assumptions to apply the increased or
decreased tax rate from and after the date at which such increased or decreased
tax rate came into effect.

 

5.13                        Notwithstanding anything to the contrary, in no
event shall OMGUK be required to repay to OMAM an amount pursuant to clause 5.11
in excess of the aggregate Termination Amounts paid to OMGUK by OMAM under this
Agreement.

 

5.14                        The parties shall have no further obligations or
rights under this Deed after the Deed Termination Date, without prejudice to any
obligations or rights which have accrued to either party at this date save that
clause 13 together with those other clauses, the survival of which is necessary
for the interpretation or enforcement of this Deed, shall continue to have
effect after the Deed Termination Date.

 

5.15                        If the IPO has not closed before November 30, 2014,
the provisions of this Deed shall terminate on that date and the parties shall
have no further obligations or rights under this Deed from (and including) such
date, save that clause 13, together with those other clauses, the survival of
which is necessary for the interpretation or enforcement of this Deed, shall
continue to have effect.

 

6.                                      RECONCILIATION

 

6.1                               If OMAM and OMGUK are unable to resolve a
disagreement with respect to the matters governed by clause 3.3 within the
relevant period designated in this Deed (such disagreement, a “Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to an
expert (the “Expert”) in the particular area of disagreement mutually acceptable
to both parties. The Expert shall be, or shall be a partner in, a major United
States accounting firm or a law firm (other than the Advisory Firm, if one has
been selected prior to the selection of the Expert), and the Expert shall not,
and/or the firm that employs the Expert shall not, have any material
relationship with either OMAM or OMGUK or other actual or potential conflict of
interest.

 

6.2                               If the parties are unable to agree on an
Expert within 15 Business Days of receipt by the respondent(s) of written notice
of a Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise. The Expert shall resolve any matter
relating to: (i) the Termination Schedule or an amendment thereto within 30
Business Days; and (ii) a Tax Benefit Schedule or an Amended Tax Benefit
Schedule within 15 Business Days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.

 

6.3                               If the reconciliation provisions contemplated
by this clause 6 are utilised, the fees of the Expert shall be paid in
proportion to the manner in which the dispute is resolved, such that, for
example, if the entire dispute is resolved in favour of OMAM, OMGUK shall pay
all of the fees of the Expert, or if the items in dispute are resolved 50% in
favour of OMAM and 50% in favour of OMGUK, each of OMAM and OMGUK shall pay 50%
of the fees of the

 

14

--------------------------------------------------------------------------------


 

Expert. Any Dispute as to whether a Dispute is a Reconciliation Dispute within
the meaning of this clause 6.1 shall be decided by the Expert.  The Expert shall
finally determine any Reconciliation Dispute and the determinations of the
Expert pursuant to this clause 6 shall be binding on OMAM and OMGUK and may be
entered and enforced in any court having jurisdiction.

 

7.                                      CONDUCT OF AN ENQUIRY/CLAIM

 

7.1                               If OMAM becomes aware of an Enquiry/Claim,
OMAM will:

 

(a)                                 provide written notice to OMGUK of the
Enquiry/Claim as soon as practicable and, in any event, within 14 Business Days
of the relevant entity becoming so aware;

 

(b)                                 procure that any relevant OMAM Subsidiary
will give OMGUK information and access to personnel, documents and records (and
its representatives) as OMGUK may reasonably request in relation to the
Enquiry/Claim;

 

(c)                                  insofar as an Enquiry/Claim relates to a
matter that would affect the amount of Realised Tax Benefits paid, or payable,
under this Deed, procure that the relevant OMAM Subsidiary will take such action
as OMGUK shall reasonably request to avoid, dispute, resist, appeal, compromise
or defend such portion of the Enquiry/Claim; and

 

(d)                                 procure that OMGUK is kept fully informed of
any actual or proposed developments, and is provided with copies of all material
correspondence with any Taxing Authority, in relation to the Enquiry/Claim and
is given the opportunity to comment on such developments or documents.

 

7.2                               OMAM will not, and will procure that any
relevant OMAM Subsidiaries will not, make any admission of liability in respect
of, or any agreement to settle or compromise, the Enquiry/Claim without the
prior written consent of OMGUK, such consent not to be unreasonably withheld or
delayed, provided that it shall not be unreasonable for OMGUK to withhold its
consent if, in the written opinion of a Tax professional of appropriate relevant
experience appointed by agreement between OMGUK and OMAM, the relevant OMAM
Subsidiary has a reasonable prospect of successfully defending the Enquiry/Claim
or settling or compromising the Enquiry/Claim in a lower amount.

 

7.3                               If OMGUK does not request OMAM to take any
action within 20 Business Days of receiving a notice referred to in clause
7.1(a), OMAM shall be free to conduct, satisfy or settle the Enquiry/Claim (or
procure that the Enquiry/Claim is conducted, satisfied or settled) on such terms
as it sees fit.

 

7.4                               OMGUK shall indemnify OMAM and any relevant
OMAM Subsidiary to their reasonable satisfaction for all reasonable out of
pocket legal and other professional costs and expenses that are or may be
incurred in connection with actions taken pursuant to clause 7.1(b), (c), or
(d).

 

7.5                               If an Enquiry/Claim relates to a Pre-IPO Tax
Period and a Post-IPO Tax Period, or includes any matter which does not affect
the amount of Realised Tax Benefits paid, or payable, under this Deed, the
costs, expenses and fees (other than taxes) relating solely to the conduct of
the Enquiry/Claim shall be shared by OMAM and OMGUK by reference to their
respective economic interests in the Enquiry/Claim or in such other way as may
be agreed between them.

 

15

--------------------------------------------------------------------------------


 

8.                                      LATE PAYMENTS

 

8.1                               The amount of all or any portion of any
payment not made to OMGUK or OMAM when due under the terms of this Deed shall be
payable together with any interest thereon, computed at the Default Rate and
commencing from the date on which such payment was due and payable.

 

9.                                      NOTICES

 

9.1                               Any notice, request, consent and other
communication given or made to any party under this Deed shall be in writing and
may be served by hand delivering it or sending it by prepaid first class
recorded delivery (including without limitation special delivery) or first class
registered post or fax to the address and for the attention of the relevant
party set out in clause 9.2 (or as otherwise notified by that party under this
clause).  Any notice shall be deemed to have been received:

 

(a)                                 if hand delivered or sent by prepaid first
class recorded or registered post or prepaid international recorded airmail, at
the time of delivery; and

 

(b)                                 if sent by first class post (other than by
prepaid recorded or registered post), two days from the date of posting; and

 

(c)                                  in the case of fax, at the time of
transmission,

 

provided that if deemed receipt occurs before 9.00a.m. on a Business Day the
notice shall be deemed to have been received at 9.00a.m. on that day, and if
deemed receipt occurs after 5.00p.m. on a Business Day, or on any day which is
not a Business Day, the notice shall be deemed to have been received at 9.00a.m.
on the next Business Day.

 

9.2                               The addresses and fax numbers of the parties
for the purposes of clause 9.1 are:

 

If to OMAM, to:

 

c/o Old Mutual (US) Holdings Inc.

200 Clarendon Street, 53rd Floor

Boston, MA 02116

Attention: Stephen H. Belgrad, CFO

Phone No: 617-369-7371

Email: Sbelgrad@oldmutualus.com

 

with a copy to:

 

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

(T) (212) 705-7000

(F) (212) 752-5378

Attention: Floyd I. Wittlin, Esq.

Email: Floyd.wittlin@bingham.com

 

if to OMGUK, to:

 

Old Mutual  Plc

5th Floor, Millennium Bridge House

2 Lambeth Hill

London EC4V 4GG, United Kingdom

Attention: Group Company Secretary

Phone No: +44 (0) 20 7002 7109

Email: martin.murray@omg.co.uk

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Ralph Arditi

Phone No: 212-735-3860

Email: ralph.arditi@skadden.com

 

16

--------------------------------------------------------------------------------


 

or such other address or fax number as may be notified in writing from time to
time by the relevant party to the other party.  Any change to the place of
service shall take effect five Business Days after notice of the change is
received or (if later) on the date (if any) specified in the notice as the date
on which the change is to take place.

 

9.3                               Notice given under this Deed shall not be
validly served if sent by email but a copy of all notices given under this Deed
must also be sent via email by the relevant party to their usual, or the most
appropriate, contact at the other party at the time at which they are sent by
the formal method.

 

10.                               ASSIGNMENT; AMENDMENTS; WAIVERS; AND
SUCCESSORS

 

10.1                        Neither this Deed nor any of the rights, interests
or obligations of any party under this Deed may be assigned by such party
without the prior written consent of the other party, except that OMGUK may
assign this Deed or its rights and interests under this Deed to OM plc or any
OMAM Subsidiary.

 

10.2                        No amendment, modification, supplement or variation
of this Deed (or any document entered into pursuant to or in connection with
this Deed) shall be valid unless it is in writing and signed by or on behalf of
each of the parties to this Deed. For the avoidance of doubt, no amendment,
modification, supplement or variation of this Deed shall be valid if made by
e-mail.  Any failure of a Party to comply with any obligation, covenant or
agreement contained in this Agreement may be waived by the Party entitled to the
benefits thereof only by a written instrument duly executed by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant or agreement shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure of
compliance.

 

10.3                        All of the terms and provisions of this Deed shall
be binding upon, shall inure to the benefit of and shall be enforceable by the
parties hereto and their respective successors and permitted assigns.  OMAM
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of OMAM, by written agreement, expressly to assume and agree to
perform this Deed in the same manner and to the same extent that OMAM would be
required to perform if no such succession had taken place.

 

11.                               ARBITRATION

 

11.1                        [Reserved]

 

11.2                        Arbitration

 

Any dispute arising out of or in connection with this Deed, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the rules of the London Court of
International Arbitration (such court, the “LCIA Court”) which are deemed to be
incorporated by reference into this clause, save as modified herein:

 

(i)                                     The seat of arbitration shall be London,
England.

 

(ii)                                  There shall be three arbitrators, one
nominated by the claimant and one nominated by the respondent within fifteen
(15) days of respondent’s receipt of the claimant’s request for arbitration. If
any party has not appointed its arbitrator within the 15-day period specified
herein, such appointment shall be made by the LCIA Court upon the written
request of a party within 15 days of such request. The LCIA Court shall appoint
the chairman within 15

 

17

--------------------------------------------------------------------------------


 

days of the nomination of the other two members of the tribunal. The hearing
shall be held no later than one-hundred-and-twenty days following the
appointment of the third arbitrator.

 

(iii)                               In terms of procedure, the parties agree
that:

 

(A)                               The Request shall be treated as the
Claimant(s)’ Statement of Case.

 

(B)                               The Statement of Defence shall be sent to the
Registrar within 15 days of receipt of notice of appointment of the third
arbitrator.

 

(C)                               A case management hearing shall take place
within 10 days of receipt of the Statement of Defence to determine the procedure
leading up to the hearing.  The parties shall seek to agree to the procedure
between them, consistent with the provisions of this clause 11.2.

 

(D)                               The Statement of Reply (if any) shall be sent
to the Registrar within 15 days of receipt of the Statement of Defence.

 

(E)                                The Statement of Reply to Counterclaim (if
any) shall be sent to the Registrar within 15 days of receipt of the Statement
of Reply.

 

(F)                                 The arbitral tribunal shall exercise its
power to order the parties to supply copies of any documents in their
possession, custody or power that are relevant to the subject matter of the
dispute taking into account the parties’ desire that the arbitration be
conducted expeditiously and cost effectively. All disclosure of documents shall
be completed within sixty (60) days of the appointment of the third arbitrator.

 

(G)                               The parties agree that they shall have the
right to be heard orally on the merits of the dispute.

 

(iv)                              By agreeing to arbitration, the parties do not
intend to deprive a court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment, or other order in aid of arbitration
proceedings and the enforcement of any award. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitral tribunal shall have full authority to grant provisional remedies, to
direct the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any party to respect the arbitral tribunal’s orders to that effect. For the
purpose of any provisional relief contemplated hereunder, the parties hereby
submit to the non-exclusive jurisdiction of the English Courts. Each party
unconditionally and irrevocably waives any objections which they may have now or
in the future to the jurisdiction of the English Courts including objections by
reason of lack of personal jurisdiction, improper venue, or inconvenient forum.

 

(v)                                 The award shall be in writing, shall state
the findings of fact and conclusions of law on which it is based, shall be final
and binding and shall be the sole and exclusive remedy between the parties
regarding any claims or counterclaims presented to the arbitral tribunal.
Judgment upon any award may be entered in any court having jurisdiction.

 

18

--------------------------------------------------------------------------------

 

(vi)                              The parties will bear equally all fees, costs,
disbursements and other expenses of the arbitration, and each party shall be
solely responsible for all fees, costs, disbursements and other expenses
incurred in the preparation and prosecution of their own case; provided that in
the event that a party fails to comply with the orders or decision of the
arbitral tribunal, then such noncomplying party shall be liable for all costs
and expenses (including attorney fees) incurred by the other party in its effort
to obtain either an order to compel, or an enforcement of an award, from a court
of competent jurisdiction.

 

(vii)                           The arbitral tribunal shall have no authority to
award punitive, exemplary or multiple damages or any other damages not measured
by the prevailing parties’ actual damages.

 

(viii)                        All notices by one party to another in connection
with the arbitration shall be in accordance with the provisions of clause 9
hereof, except that all notices for a demand for arbitration made pursuant to
this clause 11.2(viii) must be made by personal delivery or receipted overnight
courier. This agreement to arbitrate shall be binding upon the successors and
permitted assigns of each party. This Deed and the rights and obligations of the
parties shall remain in full force and effect pending the award in any
arbitration proceeding hereunder.

 

11.3                        Confidentiality

 

Except to the extent necessary to compel arbitration or in connection with
arbitration of any dispute under this Deed, or for enforcement of an arbitral
award, information concerning (i) the existence of an arbitration pursuant to
this clause 11, (ii) any documentary or other evidence given by a Party or a
witness in the arbitration, or (iii) the arbitration award, may not be disclosed
by the tribunal administrator, the arbitrators, any Party or its counsel to any
Person not connected with the proceeding unless required by law or by a court or
competent regulatory body, and then only to the extent of disclosing what is
legally required. A Party filing any document arising out of or relating to any
arbitration in court shall seek from the court confidential treatment for such
document and provide notice thereof to the non-disclosing Party.

 

11.4                        Conduct during Dispute Resolution

 

The Parties shall continue the performance of their respective obligations under
this Deed that are not the subject of dispute during the resolution of any
dispute or agreement, including during any period of arbitration, unless and
until this Deed is terminated or expires in accordance with its terms and
conditions.

 

12.                               WITHHOLDING

 

Either party shall be entitled to deduct and withhold from any payment payable
pursuant to this Deed such amounts as that party is required by law to deduct
and withhold with respect to the making of such payment. To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by the
relevant party, such withheld amounts shall be treated for all purposes of this
Deed as having been paid to the other party.

 

13.                               CONFIDENTIALITY

 

Each party undertakes that hereafter it will treat all information provided to
it by any other party with the same degree of care as such party treats its own
information of the same nature; provided that each party hereto may disclose to
any and all persons, without limitation of any

 

19

--------------------------------------------------------------------------------


 

kind, the tax treatment and tax structure of the transactions described in this
Deed for the relevant party, and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such tax
treatment and tax structure.

 

14.                               NO JOINT VENTURE

 

Nothing in this Deed is intended to or shall operate to create a partnership or
joint venture of any kind between the parties, or to authorise either party to
act as agent for the other, and neither party shall have authority to act in the
name or on behalf of or otherwise to bind the other in any way (including but
not limited to the making of any representation or warranty, the assumption of
any obligation or liability and the exercise of any right or power).

 

15.                               COUNTERPARTS

 

This Deed may be executed in any number of counterparts, including electronic
counterparts, and by the parties to it on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. The Deed is not effective until each party has executed at
least one counterpart.

 

16.                               ENTIRE DEED; NO THIRD-PARTY BENEFICIARIES.

 

16.1                        This Deed, including any schedules hereto
constitutes the entire agreement and understanding of the parties relating to
the subject matter of this Deed and supersedes any previous agreement or
understanding between the parties in relation to such subject matter.  Each of
the parties acknowledges and agrees that in entering into this Deed, it has not
relied on any statement, representation, warranty, understanding, undertaking,
promise or assurance of any person (whether party to this Deed or not) which is
not expressly set out in this Deed

 

16.2                        The parties acknowledge that they have been
independently advised and, having regard to the circumstances and to the other
provisions of this Deed, they consider this clause 16 to be fair and reasonable.

 

16.3                        Nothing in this Deed, express or implied, is
intended to or shall confer upon any person other than the parties hereto and
their respective successors and permitted assigns, any rights or remedies
hereunder.  A person who is not a party to this Deed shall have no right under
the Contracts (Rights of Third parties) Act 1999 to rely upon or enforce any
term of this Deed. This clause shall not affect any right or remedy of a third
party which exists or is available apart from that Act.

 

17.                      GOVERNING LAW

 

The validity, construction and performance of this Deed (and any claim, dispute
or matter arising under or in connection with it or its enforceability) and any
non-contractual obligations arising out of or in connection with it, shall be
governed by and construed in accordance with the law of England and Wales.

 

18.                               SEVERANCE

 

18.1                        If any provision of this Deed shall be found to be
invalid or unenforceable, such invalidity, illegality or unenforceability shall
not affect the other provisions of this Deed which shall remain in full force
and effect.

 

18.2                        If any provision of this Deed is so found to be
invalid, illegal or unenforceable but would be valid or enforceable if some part
of the provision were deleted, the provision in question shall apply with such
deletion(s) as may be necessary to make it valid.

 

20

--------------------------------------------------------------------------------


 

18.3                        The parties shall, in the circumstances referred to
in clause 18.1, and if clause 18.2 does not apply, use good faith, commercially
reasonable endeavours to find and effect an alternative means to achieve the
same or substantially the same result as that contemplated by the invalid,
illegal or unenforceable provision.

 

19.                               REMEDIES.

 

19.1                        The parties hereby expressly recognize and
acknowledge that immediate, extensive and irreparable damage would result, no
adequate remedy at law would exist and damages would be difficult to determine
in the event that any provision of this Deed is not performed in accordance with
its specific terms or is otherwise breached. Therefore, in addition to, and not
in limitation of, any other remedy available to any party, and notwithstanding
the provisions of clause 8.2, an aggrieved Party under this Deed is entitled to
specific performance of the terms hereof and immediate injunctive relief,
without the necessity of proving the inadequacy of money damages as a remedy.
Neither party shall be required to obtain or furnish any bond or similar
instrument in connection with or as a condition to obtaining or seeking any such
remedy. For the avoidance of doubt, nothing in this Deed shall diminish the
availability of specific performance of the obligations under this Deed or any
other injunctive relief.

 

19.2                        Such remedies, and any and all other remedies
provided for in this Deed, shall be cumulative in nature and not exclusive and
shall be in addition to any other remedies whatsoever which any party may
otherwise have. Each of the parties hereby acknowledges and agrees that it may
be difficult to prove damages with reasonable certainty, that it may be
difficult to procure suitable substitute performance, and that injunctive relief
and/or specific performance will not cause an undue hardship to the parties.
Each party hereby further agrees that in the event of any action by the other
party for specific performance or injunctive relief, it will not assert that a
remedy at law or other remedy would be adequate or that specific performance or
injunctive relief in respect of such breach or violation should not be available
on the grounds that money damages are adequate or any other grounds.

 

20.                               FURTHER ASSURANCES

 

Each party shall, on being required to do so by any other party, perform or
procure the performance of all such acts and/or execute and/or deliver or
procure the execution and/or delivery of all such documents (in each case at its
own expense), as may be required by law or as any other party may from time to
time reasonably require in order to implement and give full effect to this Deed.

 

[Signature page follows.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this document has been executed as a Deed and is delivered
and takes effect on the date first written above.

 

 

EXECUTED AND DELIVERED

)

AS A DEED by

)

OM ASSET MANAGEMENT PLC

)

acting by its authorised signatory

)

/s/ Julian Roberts

 (authorised signatory)

 

 

In the presence of:

)

 

 

Signature of witness:

/s/ Vance Chapman

 

 

 

 

Name of witness (print) :

Vance Chapman

 

 

 

 

Witness Address:

41 Lothbury

 

 

 

 

 

London EC2R 7HF

 

 

 

 

 

 

 

 

 

EXECUTED AND DELIVERED

)

AS A DEED by

)

OM GROUP (UK) LIMITED

)

acting by its authorised signatory

)

/s/ Martin C. Murray

 (authorised signatory)

 

 

In the presence of:

)

 

 

Signature of witness:

/s/ Sophie Donnithorne-Tait

 

 

 

 

Name of witness (print) :

Sophie Donnithorne-Tait

 

 

 

 

Witness Address:

41 Lothbury

 

 

 

 

 

London EC2R 7HF

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Form of Tax Benefit Schedule

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Form of Termination Schedule

 

--------------------------------------------------------------------------------
